Per Curiam.
AFFIRMED . See Hamilton v. State , 996 So.2d 964, 966 (Fla. 1st DCA 2008) (rejecting defendant's claim that his sentence violates Hale v. State , 630 So.2d 521 (Fla. 1993), where, as here, the sentence "do[es] not, in the aggregate, exceed the maximum he could have received if all sentences subject to enhancement under the habitual felony offender statute had been enhanced (but run concurrently), and because his sentence[ ] also do[es] not, in the aggregate, exceed the maximum he could have received if none of his sentences had been enhanced but all had been ordered to run consecutively").
Wetherell, Rowe, and Jay, JJ., concur.